TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
01-00489-CV



Randy Hale, Appellant

v.


Fort Worth Independent School District; and Felipe Alanis, Commissioner

of Education, Appellees







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN-00-1040, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Randy Hale appeals the district court's affirmance of the dismissal by
appellee Felipe Alanis, (1) Commissioner of Education, of Hale's appeal of the appellee Fort Worth
Independent School District's ("FWISD") decision not to extend his employment contract as a
maintenance foreman.  Hale requests on appeal that "the judgment of the district court be reversed
and that the case be remanded to the Commissioner of Education for consideration and determination
of Hale's breach of contract claim on the merits."  The district court, however, in its final judgment
in this cause ordered that Hale's "cause of action for breach of contract against Fort Worth ISD is
severed and assigned cause number GN101501."  The court stated that its judgment in the original
cause of action was final and appealable.  Hale filed a notice of appeal in cause number GN001040,
the cause number of the original cause of action.  There is no indication in the docket sheet or
otherwise that this cause and the severed cause of action were later consolidated.  Hale does not
challenge the severance on appeal, and the record contains no final judgment in the severed cause.
	Because Hale's arguments in his brief and requested relief deal solely with the breach-of-contract claim that was expressly severed from the original cause of action now on appeal to this
Court, and he otherwise presents no argument or alleged error involving claims other than the
severed cause, we affirm the judgment.


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   April 4, 2002
Do Not Publish
1.   Jim Nelson was the Commissioner of Education when this appeal was submitted; he has
since resigned.  Felipe Alanis was sworn in as Commissioner of Education on March 25, 2002 and
is automatically substituted as appellee.  See Tex. R. App. P. 7.2(a).